DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
This Action is in response to communications filed 09/17/2021.
Claims 1, 3, 5, 14, 16, and 18 have been amended.
Claims 11-13, 21-23, and 26 have been cancelled.
Claims 1, 3, 5, 7-10, 14, 16, 18-20, and 25 are pending.
Claims 1, 3, 5, 7-10, 14, 16, 18-20, and 25 are rejected.

Response to Arguments
In Remarks filed on 09/17/2021, Applicant substantially argues:
The applied references fail to disclose the amended limitations of claims 1 and 14 of “when the given WQE is the last WQE in the first RDQ, assigning the next WQE to again be the first WQE in the first RDQ, thereby reusing the first WQE in the first RDQ and allowing writing to again occur to the destination address comprised in the first WQE”. Applicant points to Figure 2 of the originally filed Drawings as indicating the “circular” manner in which the entries are utilized. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejections made in response to Applicant’s amendments.
The applied references fail to disclose the limitations of remaining dependent claims by virtue of dependency on independent claims 1 and 14 for the reasons indicated above. 
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated September 17, 2021.

Claim Objections
Claims 3, 5, 8, 16, and 18 are objected to because of the following informalities:  
Claim 3, line 16 recites “as the given WQE entry”. “Entry” should be removed to fall in line with similar amendments made to other portions of the claim which remove “entry”.
Claim 3, line 22 should be amended from “a first WQE from the first RDQ” to “the first WQE from the first RDQ”.
Claim 5, lines 20-21 recite “assigning a next WQE entry”. “Entry” should be removed to fall in line with similar amendments made to other portions of the claim which remove “entry”.
Claim 8, line 4 recites “reading a given WQE entry from the first”. “Entry” should be removed to fall in line with similar amendments made to other portions of the claim which remove “entry”. Additionally, “a given WQE” should be amended to “the first WQE”.
Claim 16, line 16 recites “reading a given WQE from the first RDQ” should be amended to “reading the first WQE from the first RDQ” as similarly amended claim 3.
Claim 18, line 2 should be amended from “before reading the given entry” to “before reading the first WQE”.
Claim 18, line 10 should be amended from “address in the chosen queue given entry” to “address in the chosen queue given WQE”.
Claim 18, line 15 should be amended from “after the given entry” to “after the given WQE”.
The Examiner notes the list detailed above may not be exhaustive and review of usage of “entry” versus “WQE” should be closely conducted for clarity purposes.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 5 recites the limitation "assigning the next chosen queue WQE to be a WQE in the chosen queue…" in lines 16-17. The term “a WQE” has improper antecedent basis as Claim 1 already recites in line 18 “assigning the next WQE to be a WQE in the first RDQ”. The qualifier of the “chosen queue” and “first RDQ” does not adequately distinguish the term between the claims.
Claim 16, line 14 in relation to claim 14 recites a similar issue as claim 5 identified above.

Claim Rejections - 35 USC § 103

Claims 1, 3, 5, 8-10, 14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dcruz et al. (US 2018/0183733) in view of Benisty et al. (US 2014/0344536) and further in view of Kessler et al. (US 2015/0254104).

Regarding claim 1, Dcruz discloses a method comprising: providing a network element comprising buffer address control circuitry and output circuitry; receiving, from external to the network element, a packet comprising data ([0030] In some embodiments, a data packet (also referred to as a packet or data) may be provided to the compute node interface 106 (e.g., to a receive fabric interface of the compute node interface 106) from another compute node interface via the network 101. The incoming data packet may be received by the receiver 202. In response, the receiver 202 may communicate with the lookup logic to perform a lookup request associated with the received data packet and provide the data packet to the receive buffer 107. The lookup request may comprise identification of a particular host buffer location address to which the data packet may be delivered from the receive buffer 107 to the host compute node.); reading, by the buffer address control circuitry, a first … entry from a first received data queue (RDQ) maintained in a memory of a device external to the network element ([0050] In some embodiments, the lookup descriptor memory 308 may be configured to maintain the required information to perform host buffer location lookups. The required information, which may be referred to as the lookup descriptor or the host buffer location lookup descriptor, may include, without limitation, a host buffer location address lookup valid bit along with the context associated with the data packet. Such lookup descriptor may be stored at the SOP buffer location of each data packet.), the first RDQ having a plurality of WQEs, … the plurality of WQEs comprising at least the first WQE and a last WQE; … assigning the first WQE as a given WQE; writing, by the output circuitry, the data to the destination address in the memory in accordance with the given WQE ([0052] (1) Next buffer link list (depth of log [MaxBuffNo]): This list identifies, for respective buffer numbers, the immediate next buffer number in which an incoming data packet is being stored. The list may be updated whenever a particular buffer credit may be consumed by an incoming data packet. For example, a first data packet associated with a first context may be stored in buffer numbers 0, 1, 2, 3, and 4, and then a second data packet associated with the first context arrives after the first data packet. [0076] At block 616, the write control logic 302 may be configured to update the FBLF memory 312 in accordance with the write operation. For example, without limitation, the tail free buffer pointer field in the FBLF memory 312 may be updated. Upon completion of block 616, the process 600 may return to block 602 to handle the next at least a portion of the given data packet. [0077] Process 600 may be repeated, as necessary, to buffer all chunks/portions of the given data packet into the receive buffer data memory 314. Process 600 may also be performed (one or more times) for each of the incoming data packets, in some embodiments.); assigning, by the buffer address control circuitry, a next WQE by: when the given WQE is other than the last WQE in the first RDQ, assigning the next WQE to be a WQE in the first RDQ after the given WQE ([0045] (1) Head buffer pointer (log [MaxBuffNo]): Buffer number associated with the head or first data packet buffered for a particular context in the receive buffer data memory 314. Whenever an incoming data packet may be the head/first data packet associated with a particular context to be buffered, the head buffer pointer may be updated with a start of packet buffer (SOP) buffer number for such data packet. Conversely, whenever the head/first data packet of the particular context may be read out to the host compute node, the head buffer pointer may be updated with the SOP buffer number of the next data packet buffered for the particular context.); … and performing again the writing and assigning, using the next WQE as the given WQE and using another packet comprising data and received from external to the network element ([0052] Assuming that the second data packet is stored in buffer numbers 10, 11, 12, 13, 14, and 15, the next buffer link list at buffer number 4 (the last buffer number associated with the first data packet) may identify buffer number 10 (the first buffer number associated with the second data packet), thereby specifying the link or commonality in context between the first and second data packets. The next buffer link list may also be referred to as the buffer link list.). Herein it is disclosed by Dcruz that the network interface component for the node may identify and store information of available host memory location for storing data. Using this information, the interface may forward data to the host memory for storage purposes. The interface is capable of storing the information in the manner of a linked list such that the delivered packets may be stored in a specified order wherein a current entry being handled may be considered the given entry. It is noted that for the current context, the interface may sequentially process the packets from head to tail in the list. In the scenario of a context switch, the next packet may be designated as a new head, or otherwise identified as a first entry in the list. The buffer queues are interpreted as received data queues. Dcruz does not specifically disclose the following limitations: a first work queue entry (WQE) … each WQE comprising a destination address in the memory and when the given WQE is the last WQE in the first RDQ, assigning the next WQE to again be the first WQE in the first RDQ, thereby reusing the first WQE in the first RDQ and allowing writing to again occur to the destination address comprised in the first WQE. Regarding the assignment of the next WQE being the first WQE when the given WQE is the last WQE in the queue, Benisty discloses in Paragraph [0032] “For linear configurations, the linear queue 200 may include or use a head pointer 206 that points to a first address at which to store an initial entry and a tail pointer 208 that points to a last address at which a last entry is being stored. For the example linear queue 200 shown in FIG. 2, the head pointer 206 points to a first section 202a. As such, a first or initial entry stored in the example linear queue 200 is stored in the first section 202a, and any subsequent entries are stored continuously in next available sections 202b-202h… Additionally, if an entry is stored in a last section 202h of the linear queue 200, the next section may be the first section 202a. If an entry is stored in the last section 202h, a next entry would then be stored in the first section 202a, provided that the first section 202a is available (e.g., empty). To illustrate, if the head pointer 206 pointed to the last section 202h, then an initial entry would be stored in section 202h. Any subsequent entries would then be stored continuously in next available sections, which would be sections 202a-202g.” Herein it is disclosed by Benisty that the queue operates in a circular manner such that when the last section is reached, the next entry is assigned to the first section such that the entries may be reused. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the queue is used in the circular manner as disclosed such that new entries may replace old entries (Benisty [0034]). Regarding work queue entries comprising a destination address, Kessler discloses in Paragraphs [0059-0060] “[0059] Specifically, the PKI unit 710a creates a work-queue entry (WQE) representing the work item to be performed. According to at least one aspect, the WQE includes a work-queue pointer (WQP), indication of a group, or queue, a tag type, and a tag. [0060] The WQP points to a memory location where the WQE is stored. Specifically, at (2), the PKI unit 710a requests a free-buffer pointer from the FPA unit 720a, and stores (3) the WQE in the buffer indicated by the pointer returned by the FPA unit 720a. The buffer may be a memory location in the shared cache memory 110a or the external memory 790a… As such, core processors 201 and coprocessors 150 may allocate a buffer by requesting a pointer from the FPA unit 720 or free a buffer by returning a pointer to the FPA unit 720. Upon requesting and receiving a pointer from the FPA unit 720a, the PKI unit 710a stores (3) the WQE created in the buffer indicated by the received pointer. The pointer received from the FPA unit 720a is the WQP used to point to the buffer, or memory location, where the WQE is stored. The WQE is then (4) designated by the PKI unit 710a to an SSO unit, e.g., 730a, within the multi-node system 600. Specifically, the WQP is submitted to a group, or queue, among multiple groups, or queues, of the SSO unit 730a.” Herein it is described that the buffered items may be referred to as work queue entries. Furthermore, as implemented in the multi-node system as depicted in Figures 6A-6C, the implementation provides reliability of data transfer through the use of the queues. This description is noted in Kessler in Paragraph [0111] for reliable interface links in a multi-node system. As such, it is found obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the queues provided in Dcruz may be considered received data queues and that the entries in said queues may be considered work queue entries as for providing efficient and reliable inter-chip communication (Kessler [0003]). Dcruz, Benisty and Kessler are found to be analogous art because they are from the same field of endeavor of managing data transfer across a network. The Examiner notes that the rejection is presented as Dcruz disclosing performing operations in reference to entries in a queue as presented above and the citations to the indicated limitations are presented in view of Kessler as the queue and entries in Dcruz being the RDQ and WQEs. Furthermore, the behavior of the queue configuration may follow the disclosure of Benisty wherein the next entry may be stored at the first section of the queue when the current entry is in the last section of the queue. This combination is consistent within other rejections in the current action.
Regarding claim 3, Dcruz, Benisty and Kessler further disclose the method according to claim 1 and also comprising: performing the following before reading the given WQE from the first RDQ: reading, by the buffer address control circuitry, a second queue given WQE from a second queue maintained in the memory of the device external to the network element (Dcruz [0030] and [0050] and Benisty [0028]), the second queue having at least a first second WQE and a last second WQE, the second queue given WQE comprising a destination address in the memory (Dcruz [0052] and Kessler [0059-60]); writing in accordance with the second queue given WQE, by the output circuitry, data to the destination address in the memory (Dcruz [0030] and [0076-77]); assigning, by the buffer address control circuitry, a next second WQE by: when the second queue given WQE is other than the last entry in the second RDQ, assigning the next second WQE to be a WQE in the second RDQ after the second queue given WQE (Dcruz [0045]), and performing again, using the next second WQE as the given WQE and using another packet received from external to the network element and comprising data: the writing in accordance with the second queue given WQE, and the assigning a next second queue WQE (Dcruz [0076]); and when the second queue given WQE is the last WQE in the second queue, proceeding with the reading, by the buffer address control circuitry, a first WQE from the first RDQ, using another packet received from external to the network element and comprising data (Dcruz [0028] and [0031] and [0052]). In Paragraph [0028] of Dcruz, it is noted that multiple buffer queues may be provided for different contexts. In this manner, reaching the tail end of one context may result in the head entry of another context located in another queue to be selected for processing. The Examiner notes that while it is claimed that the second queue is processed before the first queue, the steps performed the same across the queues and therefore those respective steps are found to be disclosed by Dcruz. Furthermore, in context of Kessler, the queue and entries may be considered as RDQs and WQEs respectively. Additionally, Benisty discloses in Paragraph [0028] “In some example configurations, the default queue 112 may include multiple queues or queue channels.” Therefore, to one of ordinary skill in the art, it may be obvious that the processing of entries may be managed across the queues as disclosed.
Regarding claim 5, Dcruz, Benisty and Kessler further disclose the method according to claim 1 and also comprising: providing a plurality of queues; choosing one queue from the plurality of queues and performing the following, for the chosen queue of the plurality of queues, before reading the given WQE from the first RDQ (Dcruz [0028] and [0031] and [0052] and Benisty [0023] The controller 106 may also be configured to arbitrate the host commands, in which the controller 106 may select a host command based on one or more predetermined criteria, such as priority, addressing, or an internal state of the storage system 102, as examples.): reading, by the buffer address control circuitry, a chosen queue given WQE from the chosen queue maintained in the memory of the device external to the network element (Dcruz [0050]), the chosen queue having at least a first chosen queue WQE and a last chosen queue WQE, the chosen queue given WQE comprising a destination address in the memory; writing in accordance with the chosen queue given WQE, by the output circuitry, data to the destination address in the memory (Dcruz [0052] and [0076-77] and Kessler [0059-60]); and assigning, by the buffer address control circuitry, a next chosen queue WQE by: when the chosen queue given WQE is other than the last WQE in the chosen queue, assigning the next chosen queue WQE to be a WQE in the chosen queue after the given WQE, and performing again, using the next chosen queue WQE as the given WQE and using another packet received from external to the network element and comprising data: the writing in accordance with the chosen queue given WQE, and the assigning a next WQE entry (Dcruz [0045] and [0052] and [0076-77]); and when the chosen queue given WQE is the last entry in the chosen queue, performing the following: when any of the plurality of queues has not yet been chosen, choosing a different queue from the plurality of queues, and performing again, using another packet received from external to the network element and comprising data, the reading a chosen queue given WQE, the writing in accordance with the chosen queue given WQE, and the assigning a next WQE; and when all of the plurality of queues have been chosen, using another packet received from external to the network element and comprising data and proceeding with the reading, by the buffer address control circuitry, a first WQE from the first RDQ (Dcruz [0028] and [0031] and [0052]). Herein it is noted that multiple buffer queues may be provided for different contexts. Also noted is that the tail of a linked list may indicate the head of the next linked list thereby allowing the system to process one linked list and then be directed to another linked list which is interpreted as the chosen queue for processing. Furthermore, in context of Kessler, the queue and entries may be 
Regarding claim 8, Dcruz further discloses the method according to claim 1 and wherein the packet comprises a plurality of packets each comprising data, and the method also comprises: before proceeding with the reading a given WQE entry from the first RDQ: the network element storing at least one of the plurality of packets ([0028]). Herein the receive buffer queue stores the data prior to transmission to node memory.
Regarding claim 9, Dcruz further discloses the method according to claim 1 and wherein the network element comprises a network interface controller (NIC) ([0121] FIG. 9 illustrates an example computer device 900 suitable for use to practice aspects of the present disclosure, in accordance with various embodiments. In some embodiments, computer device 900 may comprise at least a portion of any of the switch 102, switch 103, compute node 104, compute node 108, compute node 112, compute node 116, compute node 120, compute node interface 106, compute node interface 110, compute node interface 114, compute node interface 118, and/or compute node interface 122. [0122] The computer device 900 may further include input/output (I/O) devices 908 such as a microphone, sensors, display, keyboard, cursor control, remote control, gaming controller, image capture device, and so forth and communication interfaces 910 (such as network interface cards, modems, infrared receivers, radio receivers (e.g., Bluetooth)), antennas, and so forth.). Herein it is noted that the node may interface with the network via a NIC.
Regarding claim 10, Dcruz further discloses the method according to claim 1 and wherein the network element comprises a switch ([0121-0122]). Herein it is noted that a switch may be considered as a portion of the node for communicating with the network.
Regarding claim 14, Dcruz discloses a network element comprising: buffer address control circuitry configured to read a given … entry … from a first received data queue (RDQ) maintained in a memory of a device external to the network element ([0030] and [0050]), …; output circuitry configured to write data, the data being comprised in a packet received from external to the network element, to the destination address in the memory in accordance with the given WQE ([0030] and [0076]); and next entry assignment circuitry configured to assign a next entry by: when the given WQE is other than the last WQE in the first RDQ, assigning the next WQE to be a WQE in the first RDQ after the given entry ([0045])... Dcruz discloses a plurality of queues containing entries; however, Dcruz does not specifically disclose the following limitations: a given work queue entry (WQE) … the first RDQ having a plurality of WQEs comprising at least a first WQE and a last WQE, the given WQE comprising a destination address in the memory and when the given WQE is the last WQE in the first RDQ, assigning the next WQE to again be the first WQE in the first RDQ, thereby reusing the first WQE in the first RDQ. Regarding the assignment of the next WQE being the first WQE when the given WQE is the last WQE in the queue, Benisty discloses in Paragraph [0032] that the queue operates in a circular manner such that when the last section is reached, the next entry is assigned to the first section such that the entries may be reused. Regarding the first RDQ comprising at least a first and last WQE and work queue entries comprising a destination address, Kessler discloses in Paragraphs [0059-0060] that the buffered items may be referred to as work queue entries. Furthermore, as implemented in the multi-node system as depicted in Figures 6A-6C, the implementation provides reliability of data transfer through the use of the queues. This description is noted in Kessler in Paragraph [0111] for reliable interface links in a multi-node system. As such, it is found obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the queues provided in Dcruz may be considered received data queues and that the entries in said queues may be considered work queue entries as for providing efficient and reliable inter-chip communication (Kessler [0003]). Claim 14 is rejected on a similar basis as claim 1.
Regarding claim 16, Dcruz, Benisty and Kessler further disclose the network element according to claim 14 and wherein the buffer address control circuitry is also configured, before reading the given WQE from the first RDQ, to read a second queue given WQE from a second queue maintained in the memory of the device external to the network element (Dcruz [0030] and [0050] and Benisty [0028]), the second queue having a plurality of WQEs, the second queue given WQE comprising a destination address in the memory (Dcruz [0052] and Kessler [0059-60]), and the output circuitry is also configured to write data to the destination address in the second queue given WQE (Dcruz [0030] and [0076]), and the buffer address control circuitry is also configured to assign a next second queue entry by: when the second queue given WQE is other than the last WQE in the second queue, assigning the next second queue WQE to be a WQE in the second queue after the given WQE (Dcruz [0045] and [0076]); and when the second queue given WQE is the last WQE in the second queue, reading a given WQE from the first RDQ (Dcruz [0028] and [0031] and [0052]). Claim 16 is rejected on a similar basis as claim 3.
Regarding claim 18, Dcruz, Benisty and Kessler further disclose the network element according to claim 14 and wherein the buffer address control circuitry is also configured, before reading the given entry from the first RDQ ([0028] and [0031] and [0052] and Benisty [0023]), to read, for each chosen queue from a plurality of queues, a chosen queue given WQE from the chosen queue maintained in the memory of the device external to the network element ([0050]), the chosen queue having a plurality of WQEs comprising at least a first WQE and a last WQE, the chosen queue given WQE comprising a destination address in the memory, and the output circuitry is also configured to write data to the destination address in the chosen queue given entry ([0052] and [0076-77] and Kessler [0059-60]), and the buffer address control circuitry is also configured to assign an next chosen queue entry by: when the chosen queue given WQE is other than the last entry in the chosen queue, assigning the next chosen queue WQE to be an entry in the chosen queue after the given entry ([0045] and [0052] and [0076]); and when the chosen queue given WQE is the last entry in the chosen queue, and each of the plurality of queues has already been processed as a chosen queue, reading a given WQE from the first RDQ ([0028] and [0031] and [0052]). Claim 18 is rejected on a similar basis as claim 5.
Regarding claim 19, Dcruz further discloses the method according to claim 14 and wherein the network element comprises a network interface controller (NIC) ([0121-122]). Claim 19 is rejected on a similar basis as claim 9.
Regarding claim 20, Dcruz further discloses the method according to claim 14 and wherein the network element comprises a switch ([0121-122]). Claim 20 is rejected on a similar basis as claim 10.

s 7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dcruz in view of Benisty and further in view of Kessler and still further in view of Kriss et al. (US 2017/0337010).

Regarding claim 7, Dcruz, Benisty and Kessler do not explicitly disclose the method according to claim 1 and wherein the packet comprises a plurality of packets each comprising data, and the method also comprises: before proceeding with the reading a given WQE entry from the first RDQ: the network element discarding at least one of the plurality of packets. Regarding this limitation of discarding at least one packet, Kriss discloses in Paragraph [0020] “The switch accepts the received data packet into this additional memory space and thereby avoids packet loss. The maximum overall occupancy level of the memory is typically chosen so that in most cases, the control logic will be able to expand the input buffers when needed, but only to the extent that this expansion is unlikely to cause packets to be dropped from the shared buffer and to impinge on the input buffer allocations of the other ports. Therefore, when the overall occupancy level is above the predefined maximum, the control logic will discard the received data packet, rather than expanding the input buffer any further. By the same token, the control logic typically applies a certain quota to the additional space that can be allocated to each input buffer, and will discard the received data packet when the quota has been filled.” Herein it is disclosed that the network element, in the case of Kriss it is a switch, may buffer the data for the node, as similarly performed in Dcruz. Herein it is further noted that the switch may discard received packets when it is unable to buffer any more packets. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the switch may discard packets when there is no longer any memory available for buffering the packet. The switch may buffer packets to prevent packet loss and manage quality of service and bandwidth usage (Kriss [0018]). Dcruz, Benisty, Kessler, and Kriss are analogous art because they are from the same field of endeavor of managing data transfer across network components.
Regarding claim 25, Dcruz, Benisty and Kessler do not explicitly disclose the network element according to claim 14, and wherein the packet comprises a plurality of packets, each packet comprising data, and the network element is also configured, before the next entry assignment circuitry assigns the next entry to be the first entry in the first RDQ, to discard at least one of the plurality of packets. Regarding this limitation, Kriss discloses Paragraph [0020] wherein the switch, otherwise interpreted as the network element, may discard packets when maximum allocation is reached. Claim 25 is rejected on a similar basis as claim 7.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dinkjian et al. (US 2014/0223111) – Paragraph [0096] wherein queue entries wrap back to the first entry in the queue on overflow are discussed.
Veal (US 2015/0134875) – Paragraph [0056] wherein entry pointer overwrapping for reuse is discussed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135